Citation Nr: 1537851	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than January 29, 1998, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA RO in Detroit, Michigan, that awarded a TDIU, effective from January 29, 1998.  

In a June 2014 decision, the Board denied the claim of entitlement to an effective date earlier than January 29, 1998, for the award of a TDIU.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC), which issued a May 2015 Order granting a Joint Motion for Remand (JMR) to vacate the June 2014 decision and remand the matter to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal, the Veteran requested to be scheduled for a hearing before the Board in Washington, D.C.  In April 2012, he withdrew his request for a hearing before the Board.  See April 2012 Report of General Information.  However, in a letter received in August 2013 the Veteran's representative stated that he was in contact with the Veteran on August 22, 2013, and that the Veteran wished to be scheduled for a video-conference hearing before the Board at the RO in Arizona.  Accordingly, the Veteran must be scheduled for an appropriate hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing at the RO before a Veterans Law Judge.  As noted above, the Veteran has requested that the hearing be scheduled at the RO in Arizona.  He must be provided proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



